DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-8, 10-12, 14-19, drawn to a construct comprising: (a) a TNF-related apoptosis-inducing ligand (TRAIL) trimer comprising three extracellular TRAIL domains fused together in a head-to-tail configuration that substantially retains the killing capacity of TRAIL; and (b) an epitope binding agent, wherein the epitope binding agent competitively inhibits binding of scFv-P4 (SEQ ID NO: 6) or scFv-HN1 (SEQ ID NO: 7) to cell surface human mesothelin.
Group II, claim(s) 20 and 24, drawn to  a method of treating a subject in need thereof, the method comprising administering to the subject a therapeutically effective amount of a comprising: (a) a TNF-related apoptosis-inducing ligand (TRAIL) trimer comprising three extracellular TRAIL domains fused together in a head-to-tail configuration that substantially retains the killing capacity of TRAIL; and (b) an epitope binding agent, wherein the epitope binding agent competitively inhibits binding of scFv-P4 (SEQ ID NO: 6) or scFv-HN1 (SEQ ID NO: 7) to cell surface human mesothelin or a therapeutically effective amount of a DNA or an RNA virus encoding the construct thereof.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

i.	Multiple antibodies as defined by a heavy chain variable region and a light chain variable region (Claims 6-8, and 10-12).
ii.	Multiple TRAIL trimers comprising a first peptide, a second peptide, and third peptide (Claims 15-18).
iii.	a construct or a DNA or an RNA virus encoding a construct (Claims 20 and 24)
Applicant is required, in reply to this action, to elect a single species (e.g. from group i, elect the antibody comprising a heavy chain variable region comprising SEQ ID NO: 13 and a light chain variable region comprising SEQ ID NO: 10; from group ii, elect TR3; from group iii, elect the construct) to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  None
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-II lack unity of invention because even though the inventions of these groups require the technical feature of a construct comprising: (a) a TNF-related apoptosis-inducing ligand (TRAIL) trimer comprising three extracellular TRAIL domains fused together in a head-to-tail configuration that substantially retains the killing capacity of TRAIL; and (b) an epitope binding agent, wherein the epitope binding agent competitively inhibits binding of scFv-P4 (SEQ ID NO: 6) or scFv-HN1 (SEQ ID NO: 7) to cell , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Hawkins (US 8,461,311 B2, issued 6/11/2013) and Ho (US 2012/0107933 A1, published 5/3/2012).  
Hawkins teaches a construct comprising:
(a) a TNF-related apoptosis-inducing ligand (TRAIL) trimer comprising three extracellular TRAIL domains fused together in a head-to-tail configuration that substantially retains the killing capacity of TRAIL (abstract “Disclosed are TNF-related apoptosis-inducing ligand (TRAIL) trimers (TR3) ... A TRAIL trimer can have greater stability compared to native TRAIL, and can retain the native killing ability of TRAIL.", See fig 1A for head-to-tail structure of the TRAIL trimer"); and
(b) a human mesothelin epitope binding agent (col 5, In 12-22 “The present inventors also disclose dual-domain therapeutics ... for example, a mesothelin targeting epitope (scFv) and a covalently linked TRAIL trimer (TR3). ... the scFv(hM-L)-TR3 fusion protein can both bind to mesothelin on pancreas cancer cells and induce DR4/5-mediated apoptosis."), wherein the epitope binding agent(s) have varying affinities for mesothelin (col 7, In 15-34 "Antibodies and scFvs are known to exhibit varying affinities for a given antigen. We are able to study anti-human Mesothelin scFvs with High and Low affinity (H and L). ... we already verified the binding capacity of scFv-SS toward human Mesothelin. This scFv ... represents a low affinity antibody fragment [scFv(hM-L)], which can be increased by somatic hypermutation in vitro ... the authors identified two amino acid substitutions within the scFv-SS sequence (CDR-L3) that led to a 15-fold increase in binding affinity over the parental antibody fragment, designated scFv-SS1, corresponding to scFv(hM-H) (FIG. 15, left panel). These two substitutions are located at positions 93/94 in which a Gly/Tyr motif is replaced by a Lys/His sequence. These alterations can be introduced by standard methods (site-directed mutagenesis) and the impact of the increased binding affinity of the targeting domain can be studied on Mesothelin-positive BxPC3 cells in vitro."). 

However, Ho teaches: scFv-HN1 (SEQ ID NO: 46 of Ho is a 244 amino acid protein 99.7% identical to the applicant's SEQ ID NO: 7 (Sequence listing “synthetic anti-mesothelin monoclonal antibody HN1 single-chain Fv antibody (scFv) 46 Met Ala Gin Val ....”, [note: scFv-HN1 SEQ ID NOs: 45 (nucleic acid) and 46(amino acids) are reversed in para [0014] and [0119)] SEQ ID NO:46 lacks only the C-terminal alanine of the applicant's scFv, which would not be included in a CDR region commonly known to determine binding specificity of antibodies). 
Ho further teaches that the epitope of HN1 overlaps that of SS1 in mesothelin (para [0210] "The HN1 epitope overlaps the SS1-binding domain in mesothelin, while HN2 binding does not overlap the SS1-binding domain in mesothelin”, para [0134] “The high affinity of the antibodies of the invention is therefore important and provides an alternative to the use of the SS1 antibody and other high affinity anti-mesothelin antibodies for delivering agents to cells expressing mesothelin, providing the practitioner with more flexibility in the choice of targeting moieties in fashioning immunoconjugates"). 	Based on the teaching of Ho, it would have been obvious to an artisan of ordinary skill to produce a TRAIL trimer linked to a mesothelin epitope binding agent, the scFv SS1, because Ho teaches that SS1 overlaps the epitope of scFv HN1, and Hawkins teaches that SS1 exhibits high affinity binding to human mesothelin (and that further high affinity SS1 variants can be selected using standard screening methods), thus, the scFv SS1 construct or a readily isolated variant of said construct would competitively inhibit the binding of a HN1-TR3 construct, itself made obvious because Hawkins teaches various scFv-TR3 constructs for targeting pancreatic cancer cells that express mesothelin.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802. The examiner can normally be reached 7:30 a.m. - 5:30 p.m. M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG MIN YOON/               Examiner, Art Unit 1643 

/HONG SANG/               Primary Examiner, Art Unit 1643